4 Cal.Rptr.3d 69 (2003)
75 P.3d 1
CITY OF ANAHEIM
v.
PACIFIC BELL CO.
No. S117248.
Supreme Court of California.
August 20, 2003.
Review granted.
Further action in this matter is deferred pending consideration and disposition of a related issue in People ex rel. Orloff v. Pacific Bell (S099131) (See Cal. Rules of Court, rule 28.2(c)), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 29.1, is deferred pending further order of the court.
GEORGE, C.J., and KENNARD, CHIN, BROWN and MORENO, JJ., concur.
BAXTER, J., was absent and did not participate.